Citation Nr: 1123565	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  05-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1942 to December 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record. At the hearing, the Board granted the veteran's representative's motion to advance the case on the Board's docket due to the appellant's advanced age.  The issue on appeal was deferred by the Board in August 2007 pending development and resolution of due process concerns regarding two intertwined issues, the propriety of the reduction of the rating for residuals of kidney surgery and whether new and material evidence has been received to reopen a claim of service connection for a back disability.

The intertwined issues are no longer before the Board and will not be discussed herein.  The rating for residuals of kidney surgery was restored in a March 2011 rating decision which found clear and unmistakable error in a July 2005 rating decision which had reduced the rating for the kidney disorder.  The full restoration of the disability rating constitutes a full grant with respect to that restoration issue and therefore the Board will not address that issue herein.  The back disability claim was remanded by the Board in August 2007 for the issuance of a statement of the case.  The Veteran was advised in the remand that he must submit a timely substantive appeal in order for the Board to have jurisdiction over that matter.  The Veteran did not file a timely substantive appeal after the June 2010 statement of the case was issued.  38 C.F.R. § 20.200 (2010).  Accordingly, the Board declines to exercise jurisdiction over the matter involving the back.  Percy v. Shinseki, 23 Vet. App. 37, 41 (2009) ("[W]here a veteran does not timely file a Substantive Appeal, and VA does not waive the Substantive Appeal requirement, the Board may decline to exercise jurisdiction over the matter.") (citing Roy v. Brown, 5 Vet. App. 554, 556 (1993)); see also 38 U.S.C.A. § 7105(3)(d) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

When this case was previously before the Board in 2007, the combined rating for the Veteran's service-connected disabilities was 30 percent.  A subsequent (March 2011) rating decision restored a 60 percent rating for the kidney disorder effective from June 1997, and the combined rating for the service-connected disabilities is 70 percent, beginning prior to the initiation of this appeal.  Accordingly, he now meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  

The Veteran has significant nonservice-connected disabilities, including a back disorder and dementia.  He has not been afforded a VA medical examination which specifically addresses the impact of his service-connected disabilities in combination on employability.  Such examination is necessary for the Board to effectively address the TDIU matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a medical opinion by an appropriate physician as whether ) at any time since he initiated his current claim in 2004 the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (and not considering age or disabilities that are not service-connected).  The Veteran's claims folders must be reviewed by the opining physician.  If in the physician's opinion an examination of the Veteran is necessary for the medical assessment request, such examination should be conducted.  The physician should identify the functional impairment from each of the Veteran's service-connected disabilities (residuals of nephropexy and ligation of the right renal artery, rated 60 percent; residuals of fracture of the third finger, right hand, rated10 percent; sinusitis, rated 10 percent; residual scar, right flank, rated 10 percent; and right ear otitis media, rated 0 percent); discuss the impact of those disabilities on his ability to work; and opine whether or not the service-connected disabilities (combined alone, as opposed to in combination with the nonservice-connected disabilities, including a back disorder and dementia) are sufficient to render him unemployable.  The physician must explain the rationale for all opinions. 

2.  Ensure that that opinion provided is adequate and, specifically, that it includes adequate explanation of rationale.  Then, the RO should re-adjudicate the TDIU claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

